DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/16/2021. As directed by the amendment: claim 11 has been amended; claims 1-10, 12, 16-17, 23, 30-32 have been canceled; and claims 33-35 have been added. Thus, claims 11, 13-15, 18-22, 24-29, 33-35 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(d) rejections previously set forth in the office action mailed 02/17/2021.

Response to Arguments
Applicant’s argument pages 8-12 of the remarks filed 04/16/2021 that Examiner’s interpretation in view of Quinn in the office action mailed on 02/17/2021 fails to disclose the amended limitation. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection with different interpretation for the projection nose has been made, as seen below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-15, 18-22, 24-25, 29, 33, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (US 2011/0034882)
Regarding claim 11, Quinn discloses 
A stopper (12, fig. 1, 6A-6B, and 7) for use within a medicament container (16, fig. 1 and par. 0073), the stopper (12) comprising: 
- a main body (60, fig. 6A and par. 0087) defining an open distal end (open distal end of 60, fig. 6B) and a closed proximal end (closed proximal end of 60, fig. 6B), the main body (60) having a longitudinal axis L (longitudinal axis of 60) and an outer surface (outer surface of 60 at the connection point, see annotated fig. 6B-1 below) defining a first diameter (diameter D2 shown in fig. 6B, par. 0087); 
- a projection nose (see annotated fig. 6B-6 below) extending proximally from the closed proximal end of the main body (closed proximal end of 60), wherein the projection nose  (see annotated fig. 6B-6 below) defines a hollow central cavity including an opening at a proximal end of the projection nose (see annotated fig. 6B-6 below); 
- a distally extending flexible skirt (62, see annotated fig. 6B-1 below) extending from the open distal end of the main body (open distal end of 60, fig. 6B), wherein the distally extending flexible skirt (62) comprises a first rib (90, fig. 6B and par. 0095) which extends radially outward around a perimeter of the distally extending flexible skirt (perimeter of 62) and defines a second diameter (diameter of 90, see annotated fig. 6B-2 below); and 


    PNG
    media_image1.png
    686
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    694
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    673
    605
    media_image3.png
    Greyscale


Regarding claim 13, Quinn discloses 
The stopper according to claim 11, wherein the distally extending flexible skirt (62) extends from a distal end outer surface of the main body (see annotated fig. 6B-3 below).

    PNG
    media_image4.png
    540
    672
    media_image4.png
    Greyscale


Regarding claim 14, Quinn discloses 
The stopper according to claim 11, wherein the proximally extending flexible skirt (66) extends from a proximal end outer surface of the main body (see annotated fig. 6B-4 below).

    PNG
    media_image5.png
    549
    699
    media_image5.png
    Greyscale


Regarding claim 15, Quinn discloses 
The stopper according to claim 11, wherein the proximally extending flexible skirt (66) comprises an integral part of the main body (part of main body 60 where 66 is connected to, see fig. 6B).
Regarding claim 18, Quinn discloses 
The stopper according to claim 11, wherein each of the ribs (first rib 90, second rib 77, and third rib 88) has an outer periphery (outer periphery of 90/77/88) configured to contact an inner surface (78) of the medicament container (16) to form an active seal (see fig. 7 and pars. 0089, 0095).
Regarding claim 19, Quinn discloses 


    PNG
    media_image1.png
    686
    711
    media_image1.png
    Greyscale


Regarding claim 20, Quinn discloses 
The stopper according to claim 11, wherein the proximally extending skirt (66) is configured to form a pocket (pocket between skirt 66 and the proximal portion of main body 60) that creates a positive fluid pressure chamber when the stopper is moved axially in a proximal direction within the medicament container (Examiner notes: the limitation “creates a positive fluid pressure chamber when the stopper is moved axially in a proximal direction within the 
Regarding claim 21, Quinn discloses 
The stopper according to claim 11, wherein the main body (60) includes an inner cavity (inner cavity of 60 to receive the forward end of plunger rod 14, see figs. 6B and 7) having a curved contour surface (see annotated fig. 6B-4 below) formed from a sidewall portion of the main body (sidewall portion of 60).

    PNG
    media_image6.png
    549
    694
    media_image6.png
    Greyscale


Regarding claim 22, Quinn discloses 
The stopper according to claim 21, wherein the inner cavity (inner cavity of 60 to receive the forward end of plunger rod 14, see figs. 6B and 7) is configured to accept and connect a forward end of a plunger rod (forward end of plunger rod 14) such that an axial force applied to the plunger rod (14) in a proximal direction causes a radial force to be applied to the stopper (12) such that the proximally extending flexible skirt (66) engages an inner surface (78) of the medicament container (16) (see fig. 7 and par. 0097).
Regarding claim 24, Quinn discloses
The stopper according to claim 15, wherein a diameter of the projection nose (diameter D1) is smaller than the first diameter (diameter D2) of the main body (60).
Regarding claim 25, Quinn discloses
The stopper according to claim 11, wherein the proximally extending flexible skirt (66) projects radially outward from the longitudinal axis L by an angle α (see annotated fig. 6B-7 below).

    PNG
    media_image7.png
    546
    627
    media_image7.png
    Greyscale


Regarding claim 29, Quinn discloses
The stopper according to claim 11, further comprising a core member (core member of stopper 12) comprising a circumferentially extending axially directed sealing lip (74 configured to extend and contact with the inner surface 78 of the medicament container 16).
Regarding claim 33, Quinn discloses
The stopper according to claim 11, wherein the main body (60) includes an inner cavity (inner cavity of 60, see annotated fig. 6B-8 below) including a first sidewall portioned at a distal end of the inner cavity (see annotated fig. 6B-8 below) and a second sidewall portion positioned 

    PNG
    media_image8.png
    542
    889
    media_image8.png
    Greyscale


Regarding claim 35, Quinn discloses
The stopper according to claim 11, wherein a diameter of the hollow central cavity of the projection nose decreases from the opening to a distal end of the hollow central cavity (see annotated fig. 6B-6 below).

    PNG
    media_image2.png
    631
    694
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882) in view of Bogert (US 2006/0293687).
Regarding claim 26, Quinn discloses the stopper according to claim 25, as set forth above, except for wherein angle α is less than about 10 degrees.
However, Bogert teaches a plunger (102, fig. 1 and par. 0024) with a proximally extending flexible skirt (116a) wherein the proximally extending flexible skirt projects radially outward from the longitudinal axis by an angle between approximately 5 degrees and 25 degrees (see fig. 5 and par. 0041. See also figs. 2A-4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Quinn’s proximally extending flexible skirt to project radially outward from the longitudinal axis by an angle as specified in claim 26 for the purpose of ensuring the skirt contacting the inner surface of the medicament container (par. 0041 of Bogert).

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882) in view of Hammett (US 5,181,912).
Regarding claim 27, Quinn discloses the stopper according to claim 25, as set forth above, except for wherein the distally extending flexible skirt projects radially outward from the longitudinal axis L by an angle β.
However, Hammett teaches a stopper (30, fig. 3) with a proximally extending flexible skirt (31) and a distally extending flexible skirt (32) wherein the distally extending flexible skirt projects radially outward from the longitudinal axis L by an angle β (see annotated fig. 3 below).

    PNG
    media_image9.png
    703
    616
    media_image9.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Quinn’s distally extending flexible skirt to project radially outward from the longitudinal axis by an angle, as taught by Hammett, for the purpose of 
Regarding claim 28, Quinn in view of Hammett discloses the stopper according to claim 27, as set forth above, except for wherein angle β is greater than angle α.
However, before the effective filling date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the angle β formed by the distally extending flexible skirt to be greater than the angle α formed by the proximally extending flexible skirt. Applicant has not disclosed that having the angle β greater than angle α serves any advantage or particular purpose or solves a stated problem, simply indicating that “angle β is preferably greater than angle α” (applicant’s specification par. 0030). Furthermore, one of ordinary skill in the art would expect the distally extending flexible skirt modified by Hammett and applicant’s invention to perform equally well with either angles because either angles would perform the same function of providing sliding seals with the inner surface of the medicament container. Therefore, it would have been prima facie obvious to modify Quinn in view of Hammett to obtain the invention as specified in claim 28 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Quinn in view of Hammett.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882).
Regarding claim 34, Quinn discloses the stopper according to claim 33, wherein the second diameter is constant along an entire length of the second sidewall portion (Examiner notes: see annotated fig. 6B-8 below for the second/proximal diameter is constant along an entire length of the second/proximal sidewall portion).

    PNG
    media_image8.png
    542
    889
    media_image8.png
    Greyscale


Quinn is silent about the first diameter being constant along an entire length of the first sidewall portion.
However, Quinn’s embodiment in fig. 6D teaches the distal sidewall portion (57, fig. 6D) with a distal diameter being constant along the entire length of the distal sidewall portion (see fig. 6D).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the distal sidewall portion of Quinn’s stopper to have constant diameter, as taught by Quinn’s embodiment in fig. 6D, for the purpose of providing sufficient structure to engage with the proximal end portion of the plunger rod to form an active seal upon the application of a forward force to the plunger rod.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/DUNG T ULSH/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783